DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	The amendment filed 8/3/2021, which has been entered, resolves all outstanding formalities.  As a result, the case is in condition for allowance.

Allowable Subject Matter

	Claims 1-24 and 26-29 are allowed.

The reasons for allowance made of record in the 7/8/2021 detailed action remain unchanged and are incorporated by reference here.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        8/14/2021